DETAILED ACTION
This is in response to communication received on 11/18/20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3 and 9 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hirai et al. US PGPub 2013/0015444A1 hereinafter HIRAI.
As for claim 1, HIRAI teaches “There are provided an evaporation mask with which an evaporated film is allowed to be formed with a fine pattern” (abstract, lines 1-2) and “…illustrate an example of an electronic device (TFT 1) formed by using the foregoing evaporation mask 10… The TFT 1 is a drive device used in a display unit such as an active matrix organic EL display unit” (paragraph 60, lines 1-9), i.e. a method of producing an organic semiconductor element by vapor deposition.
HIRAI teaches “The evaporation mask 10 transmits an evaporation material through the opening U1 from the surface S1 side to the surface S2 side at the time of evaporation” (paragraph 45, liens 1-3) and “In evaporation with the use of the evaporation mask 10, as illustrated in (A) of FIG. 6, film formation is made in a state that the surface S1 is directed to the evaporation source side, and the surface S2 is directed to an evaporated substrate A side. Thereby, an evaporation material is sequentially transmitted through the opening sections 11A and 11B, and an evaporated film is formed with a pattern corresponding to the pattern of the opening section 11B” (paragraph 52, lines 5-13), i.e. arranging a vapor deposition target, a vapor deposition mask equipment and a vapor deposition source in this order.
	HIRAI further teaches “…illustrate an example of an electronic device (TFT 1) formed by using the foregoing evaporation mask 10… The TFT 1 is a drive device used in a display unit such as an active . forming an organic semiconductor element by using the vapor deposition mask equipment.
	HIRAI further teaches “On the other surface S2 of the substrate 110 (surface to be an evaporated film side in evaporation), a polymer film 112 and a photoresist film 113 are provided in this order. In the photoresist film 113 and the polymer film 112, an opening section 11B (second opening section) penetrating through the photoresist film 113 and the polymer film 112 is formed” (paragraph 39, lines 8-13), wherein the substrate 110 is analogous to the frame and the polymer film is analogous to the resin mask, i.e. wherein the deposition mask equipment comprises a vapor deposition mask including a resin mask, and a frame for fixing the vapor deposition mask, wherein the resin mask has openings formed after the resin mask is fixed to the frame.
	HIRAI teaches “However, in the opening U1, a plurality of pairs of the opening sections 11A and 11B may be provided according to a film-formation pattern of the evaporated film (hereinafter referred to as evaporation pattern) (described later in detail)” (paragraph 44, lines 17-21), i.e. wherein the openings correspond to a pattern to be produced by vapor deposition.
As for claim 3, HIRAI teaches “polymer film 112 is coated with the photoresist film 113. After that, as illustrated in FIG. 4C, an opening 113A is formed in the photoresist film 113 by photolithography method” (paragraph 49, lines 1-4), i.e. wherein the openings are formed by photolithography.
As for claim 9, HIRAI teaches “The substrate 110 maintains a shape of the evaporation mask 10 and retains mechanical strength of the evaporation mask 10. For example, the substrate 110 is made of a metal such as SUS (stainless steel)” (paragraph 40 lines 1-4), i.e. wherein the deposition mask equipment including a metal mask.

Double Patenting
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 10,894,267B2. This is a statutory double patenting rejection.
Examiner specifically notes that claim 1 of the U.S. Patent No. 10,894,267B2 has the exact same limitations of 1, 2, 8 and 9 of the instant specification making the claimed subject matter coextensive in scope, such that the instant specification is claiming the same invention. Similarly, claim 6 of the U.S. Patent No. 10,894,267B2 has the exact same limitations of 1, 3, 8 and 9 of the instant specification making the claimed subject matter coextensive in scope, such that the instant specification is claiming the same invention
Further, Examiner notes that claim 4 of the instant specification is the same as claim 2 and 7 of the U.S. Patent No. 10,894,267B2.
Examiner further notes claim 5 of the instant specification is the same as claim 3 of the U.S. Patent No. 10,894,267B2.
Examiner further notes claim 6 of the instant specification is the same as claims 4 and 8 of the U.S. Patent No. 10,894,267B2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717